Citation Nr: 0733209	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  06-12 459	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to a rating higher than 30 percent for 
cervical spondylosis of C4-5 and C5-6 with discectomy.  

2. Entitlement to a rating higher than 10 percent for 
glaucoma. 

3. Entitlement to a temporary total rating based on 
convalescence. 

4. Entitlement to a total disability rating for compensation 
based on individual unemployability.  

REPRESENTATION

Veteran represented by:	Arkansas Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1993 to May 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in January and September 2005 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in No. Little Rock, Arkansas. 

In April 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  At the hearing, the veteran 
submitted additional evidence and waived the right to have 
the evidence initially considered by the RO. 

The claim for increase for glaucoma is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  And 
a decision on the claim for a total disability rating for 
compensation based on individual unemployability is deferred. 


FINDINGS OF FACT

1. The cervical spine disability is manifested by chronic 
pain but there is no ankylosis of the cervical spine, 
incapacitating episodes or objective neurological findings of 
radiculopathy or neurologic impairment and there is no 
additional impairment due to pain, fatigue, weakness or lack 
of endurance on repetitive motion.  

2. Since the cervical spine surgery in April 2002, the 
veteran has not had surgery or immobilization by cast for his 
service-connected disability of the cervical spine. 




CONCLUSIONS OF LAW

1. The criteria for a rating higher than 30 percent for 
cervical spondylosis of C4-5 and C5-6 with discectomy have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, Diagnostic Code 5243 (2007). 

2. The criteria for a temporary total rating based on 
convalescence have not been met.  38 C.F.R. § 4.30 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).



The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in August 2004, October 2004, and in March 
2006.  The VCAA notice included the type of evidence needed 
to substantiate the: claim for increase, namely, evidence of 
an increase in severity, and the claim for a temporary total 
rating based on convalescence, namely, evidence of surgery or 
immobilization by cast. 

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  He was 
asked to submit any evidence that would include that in his 
possession. The notice included the general effective date 
provision for the claims, that is, the date of receipt of the 
claims and the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the VCAA notice as to the degree of 
disability assignable was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  At this stage of the appeal, when the veteran 
already has notice of the rating criteria, there is no 
reasonable possibility that further notice of the exact same 
information would aid in substantiating the claims, and any 
deficiency as to VCAA compliance regarding the degree of 
disability has not prejudiced the veteran's appeal.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claims).



Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The RO has obtained VA records and the veteran 
has submitted private medical records.  The veteran has been 
afforded VA examinations for the claims for increase.  

Also the record was held open for 90 days following the 
veteran's hearing in April 2007 in order that he may submit 
additional evidence, but no additional evidence has been 
received. 

As there are no additional records to obtain, no further 
assistance to the veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which are 
based on the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Cervical Spine

The veteran's current claim for increase was received at the 
RO in August 2004, and the cervical spine disability is 
currently rated 30 percent disabling. 

Effective September 26, 2003, the criteria for rating 
disabilities of the spine were revised, and Diagnostic Code 
5293 for intervertebral disc syndrome, the assigned 
diagnostic code, was renumbered as Diagnostic Code 5243.

A disability of the cervical spine is now rated under either 
the General Rating Formula for Diseases and Injuries of the 
Spine or the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher rating. 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a separate rating for may be assigned for a 
neurological abnormality under the appropriate diagnostic 
code.

Under the General Rating Formula, the criterion for the next 
higher rating, 40 percent, which encompasses limitation of 
motion and pain, is unfavorable ankylosis of the entire 
cervical spine. 

Functional impairment due to pain or painful motion is a 
factor in evaluating the severity of a musculoskeletal 
disability. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The criterion for a 10 percent rating for neurological 
abnormality, is mild incomplete paralysis of either the 
median or ulnar nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 
8515, 8516. 

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the criteria for the next 
higher rating, 40 percent, are incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months.  

An incapacitating episode required bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Note 2 under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes. 



Analysis 

On VA examination in September 2004, the veteran complained 
of constant neck pain, radiating into the right shoulder, of 
weakness in the right arm and shoulder, and of numbness in 
the right arm.  History included anterior cervical discectomy 
at C4-5-6 in April 2002.  The examiner described the position 
of the head and curvature of the neck as normal and the spine 
was not painful on motion.  The examiner reported that there 
was no additional limitation due to pain, fatigue, weakness, 
or lack of endurance following repetitive motion.  The 
musculature of the neck and back was normal.  There was no 
atrophy or weakness of the arms.  The sensory evaluation was 
normal.  The deep tendon reflexes of the biceps and triceps 
were 2+ and equal, bilaterally.  Flexion of the cervical 
spine was to 20 degrees, extension as well as right and left 
lateral bending were to 25 degrees and rotation, to the right 
and the left, were to 40 degrees (combining to a total of 175 
degrees).  The examiner noted that, although the veteran was 
being treated by a private physician for chronic pain, he had 
not had a period of incapacitation requiring bed rest or 
treatment by a physician in the past 12 months.  

The veteran stated that he was limited in his employment 
because he took narcotics for control of pain and his job 
would not allow him to operate a forklift while taking 
narcotics.  

In statements, dated in September 2004 and in June 2005, a 
private physician reported that the veteran had chronic neck 
pain, that the veteran was unable to work due to marked 
limitation of motion of the cervical spine, and that the 
veteran had undergone physical therapy, pain management, and 
anesthesia pain management.  Treatment records from March to 
October 2004 document the therapy and pain management. 

On VA neurological evaluation in August 2005, the veteran was 
still having neck pain.  After review of a MRI, the Chief of 
the Neurology Service found no major problems regarding the 
spinal cord or neural formina.  The physician described 
marked limitation of motion to flexion, extension, tilting, 
and rotation.  On sensory examination, there was no loss in 
the peripheral nerve distribution.  

In April 2007, the veteran stated that he could not work as a 
forklift operator after his neck surgery because he could not 
turn his head. 

In the absence of evidence of unfavorable ankylosis of the 
cervical spine, the criterion for a 40 percent rating under 
the General Rating Formula for Diseases and Injuries of the 
Spine based on limitation of motion and pain has not been 
met.

In the absence of neurological abnormality in the 
distribution of the peripheral nerves, the criteria for a 
compensable rating under either Diagnostic Code 8515 or 8516 
have not been met.  

In the absence of evidence of incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 4 weeks during the past 12 months, the criteria for a 
40 percent rating under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes have not been 
met.

For the above reasons, the preponderance of the evidence is 
against the claim for a rating higher than 30 percent for 
cervical spondylosis of C4-5 and C5-6 with radiculopathy, 
discectomy, and fusion, and the benefit-of-the-doubt standard 
of proof does not apply. 38 U.S.C.A. § 5107(b).

Temporary Total Rating Based Convalescence

Under 38 C.F.R. § 4.30, a temporary total disability rating 
will be assigned if treatment of a service-connected 
disability resulted in surgery necessitating at least one 
month of convalescence or immobilization by cast without 
surgery. 

In September 2004, the veteran sought a temporary total 
rating based on convalescence because he had been off work 
due to service-connected disability since September 2004 and 
would not be able to return to work until October 22, 2004. 

In a rating decision in June 2003, the RO extended the period 
of convalescence, following surgery in April 2002, to 
September 2002.  After the veteran was notified of the rating 
decision and of his appellate rights he did not appeal for an 
extension of convalescence beyond September 2002.  And the 
unappealed rating decision became final as to the period of 
convalescence following the surgery in April 2002. 

In April 2007, the veteran testified that after the surgery 
in April 2002 he had returned to work after his initial 
period of convalescence had been terminated. 

In the absence of additional surgery necessitating at least 
one month of convalescence or immobilization by cast without 
surgery for a service-connected disability after the surgery 
in April 2002, there is no factual or legal basis for a 
temporary total rating based on convalescence because the 
veteran has been off work. 

Accordingly, the criteria for a temporary total rating based 
convalescence under 38 C.F.R. § 4.30 have not been met. 


ORDER

A rating higher than 30 percent for cervical spondylosis of 
C4-5 and C5-6 with discectomy is denied.  

A temporary total rating based on convalescence is denied.  


REMAND

On VA examination in October 2004 for glaucoma, field of 
vision was tested but the results were not expressed in terms 
that can be applied to the rating schedule.  For this reason, 
the examination was inadequate for rating purposes. 

Accordingly, the claim for increase for glaucoma is remanded 
for the following action. 
1. Schedule the veteran for a VA 
examination to test visual acuity and 
field of vision for glaucoma.  The claims 
folder should be made available to the 
examiner for review. The examiner is 
asked to describe the following: 

a. The best distant vision 
obtainable after the best correction 
by glasses in each eye; and, 

b. The extent of contraction of the 
visual field in each eye as 
determined under 38 C.F.R. § 4.76a, 
such that the results can be applied 
to the rating criteria under 
Diagnostic Code 6080.  

2. After the development has been 
completed, adujudicate the claim.  If the 
benefit sought remains denied, furnished 
the veteran a supplemental statement of 
the case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


